Case 1:19-cv-00660-CFC-CJB Document 119 Filed 05/06/20 Page 1 of 4 PageID #: 5188




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

  SOUND VIEW INNOVATIONS, LLC,                       )
                                                     )
                         Plaintiff,                  )
                                                     )
                 v.                                  )   C.A. No. 19-660 (CFC) (CJB)
                                                     )
  WALMART INC. and VUDU, INC.,                       )
                                                     )
                         Defendants.                 )


          DEFENDANTS’ MOTION TO STAY PENDING INTER PARTES REVIEW

         Defendants Walmart Inc. and Vudu, Inc. (“Defendants”) respectfully move to stay this

  litigation pending institution and final resolution of the inter partes review petitions filed with the

  Patent Office against all asserted claims across all patents asserted by Plaintiff Sound View

  Innovations, LLC (“Sound View”). The grounds for this Motion are more fully set forth in

  Defendants’ opening brief filed herewith. A proposed order is attached.

         In accordance with D. Del. LR 7.1.1, counsel for Defendants have made a reasonable effort

  to reach agreement with counsel for Sound View on the subject matter of this Motion but they have

  been unable to reach agreement. Defendants in the related actions – C.A. Nos. 19-659 and 19-964 -

  do not oppose this Motion.
Case 1:19-cv-00660-CFC-CJB Document 119 Filed 05/06/20 Page 2 of 4 PageID #: 5189




                                     MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                     /s/ Lucinda C. Cucuzzella
                                     ____________________________________
                                     Jack B. Blumenfeld (#1014)
                                     Karen Jacobs (#2881)
  OF COUNSEL:                        Lucinda C. Cucuzzella (#3491)
                                     1201 North Market Street
  Michael Rhodes                     P.O. Box 1347
  Heidi L. Keefe                     Wilmington, DE 19899
  COOLEY LLP                         (302) 658-9200
  3175 Hanover Street                jblumenfeld@mnat.com
  Palo Alto, CA 94304-1130           kjacobs@mnat.com
  (650) 843-5001                     ccucuzzella@mnat.com

  Phillip E. Morton                  Attorneys for Defendants Walmart Inc.
  Emily E. Terrell                   and Vudu, Inc.
  COOLEY LLP
  1299 Pennsylvania Avenue, NW
  Suite 700
  Washington, DC 20004-2400
  (202) 728-7055

  Dustin Knight
  COOLEY LLP
  Reston Town Center
  11951 Freedom Drive, 14th Floor
  Reston, VA 20190-5640
  (703) 456-8024

  May 6, 2020




                                        2
Case 1:19-cv-00660-CFC-CJB Document 119 Filed 05/06/20 Page 3 of 4 PageID #: 5190




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

  SOUND VIEW INNOVATIONS, LLC,                        )
                                                      )
                         Plaintiff,                   )
                                                      )
                 v.                                   )   C.A. No. 19-660 (CFC) (CJB)
                                                      )
  WALMART INC. and VUDU, INC.,                        )
                                                      )
                         Defendants.                  )


                     [PROPOSED] ORDER GRANTING DEFENDANTS’
                   MOTION TO STAY PENDING INTER PARTES REVIEW:

         This ___ day of ___________, 2020, upon consideration of Defendants Walmart Inc. and

  Vudu, Inc.’s Motion to Stay Pending Inter Partes Review,

         IT IS HEREBY ORDERED that Defendants’ Motion to Stay Pending Inter Partes Review is

  GRANTED. This action is hereby stayed pending final resolution, including appeals, of the petitions

  for Inter Partes review. The parties shall file a status report within 30 days of such final resolution.

         SO ORDERED this _____ day of _____________, 2020.




                                                 UNITED STATES DISTRICT JUDGE
Case 1:19-cv-00660-CFC-CJB Document 119 Filed 05/06/20 Page 4 of 4 PageID #: 5191




                                   CERTIFICATE OF SERVICE

                 I hereby certify that on May 6, 2020, I caused the foregoing to be electronically filed

  with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

  registered participants.

                 I further certify that I caused copies of the foregoing document to be served on May

  6, 2020, upon the following in the manner indicated:

  John C. Phillips, Jr., Esquire                                            VIA ELECTRONIC MAIL
  Megan C. Haney, Esquire
  PHILLIPS, GOLDMAN, MCLAUGHLIN & HALL, P.A.
  1200 North Broom Street
  Wilmington, DE 19806-4204
  Attorneys for Plaintiff

  Alan S. Kellman, Esquire                                                  VIA ELECTRONIC MAIL
  Richard M. Cowell, Esquire
  Edward Geist, Esquire
  Kathryn Bi, Esquire
  Carson Olsheski, Esquire
  Michael Ling, Esquire
  Frederick Ding, Esquire
  DESMARAIS LLP
  230 Park Avenue
  New York, NY 10169
  Attorneys for Plaintiff


                                                        /s/ Lucinda C. Cucuzzella

                                                        Lucinda C. Cucuzzella (#3491)
